United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2936
                        ___________________________

                           United States of America

                                    Plaintiff - Appellee

                                      v.

                             Tevin Jay Maurstad

                                 Defendant - Appellant
                               ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                              ____________

                        Submitted: December 17, 2021
                            Filed: June 3, 2022
                               ____________

Before SMITH, Chief Judge, GRUENDER and KOBES, Circuit Judges.
                              ____________

KOBES, Circuit Judge.
       Tevin Maurstad was convicted of multiple drug and gun crimes1 after the
district court2 denied his motion to suppress. The court sentenced him to 270 months
in prison followed by 5 years of supervised release. He appeals, arguing that the
district court erred by: (1) denying his motion to suppress; (2) finding there was
sufficient evidence to convict him; and (3) imposing an enhancement for obstruction
of justice. We affirm.

                                          I.

        Three different encounters with law enforcement are relevant to this appeal.
First, in August 2016, an officer pulled Maurstad over for driving a car with illegally
tinted windows. Maurstad didn’t have a valid license, and the officer smelled
marijuana coming from the car. Maurstad admitted that he smoked marijuana 20
minutes before being pulled over and had some in the car. The officer asked
Maurstad to get out, and searched the car. In the glove box, the officer found the
marijuana; in the engine compartment, he found a gun wrapped in a t-shirt, three
large packages of meth wrapped in another t-shirt, a digital scale, three cell phones,
and about $1,000 in cash. Investigators found Maurstad’s DNA on the gun, and
Morningstar Webster, 3 his co-defendant, confirmed that Maurstad owned the gun.
Based on this evidence, Maurstad was charged with conspiracy to possess meth with
intent to distribute, possession of meth with intent to distribute, possession of a
firearm in furtherance of a drug trafficking crime, and being a felon in possession of
a firearm.


      1
         Conspiracy to possess with intent to distribute meth, 21 U.S.C. §§ 846,
841(a)(1); two counts of possession with intent to distribute meth, 21 U.S.C.
§ 841(a)(1); possession of a firearm in furtherance of a drug trafficking crime, 18
U.S.C. § 924(c)(1)(A)(i); and felon in possession of a firearm and ammunition, 18
U.S.C. § 922(g)(1).
       2
         The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
       3
         Webster was charged as a member of the conspiracy to possess and distribute
meth.
                                        -2-
      Maurstad was pulled over again in January 2018. This time, an officer noticed
that Maurstad’s car didn’t have a front or rear license plate. After following him for
a while, the officer’s radar and a roadside speedometer showed that Maurstad was
speeding, so the officer pulled him over. When the car stopped, the officer saw that
the car had a temporary license taped to the window, but proceeded with the stop
based on the speeding violation. Once again, Maurstad did not have a valid license,
and the officer noticed that his passenger was shaking uncontrollably, so he asked
Maurstad to get out of the car. The officer asked if Maurstad had any weapons.
Maurstad said no and began voluntarily removing things from his pockets. He then
consented to a pat-down for weapons, and the officer felt a hard object that he
believed could be a weapon. It turned out to be a bag of oxycodone pills, which
Maurstad admitted he did not have a prescription for. The officer searched the car
and noticed that the molding and trim of the doors was broken and that there was a
bulge in the driver’s side door. The officer pried the door panel open and found two
large packages of meth. As a result of this stop, Maurstad was charged with
possession with intent to distribute meth.

       Finally, in February 2018, officers obtained a search warrant for a storage unit
in Maurstad’s name. The warrant was based in part on texts Maurstad sent from jail
instructing others to pay the storage unit bill so he didn’t “lose everything” and
stating that he was “the only one with a key.” Officers found 86 rounds of
ammunition and 4 magazines. Maurstad was charged with possessing ammunition
as a felon.

      Maurstad filed a motion to suppress the evidence from the two traffic stops
and, after a hearing, the magistrate judge4 recommended denying it. The district
court agreed and denied the motion to suppress. At this point, Maurstad searched
the discovery materials for information about potential witnesses. He found the
names, addresses, and birthdays of five people he believed cooperated with officers


      4
        The Honorable Katherine M. Menendez, then Magistrate Judge for the
District of Minnesota, now United States District Judge for the District of Minnesota.
                                        -3-
against Webster, his co-defendant in the conspiracy charge. He then sent this
information via Facebook message to a member of his gang 5 and told her to pass it
along to others. His message said “[e]verybody I named was willing to come to
court to testify against my Co-defendant . . . I juss [sic] thought I’d let you know so
they can get exposed . . . [a]n [sic] at the end of the day is ‘public information’ but
the Feds try to protect their ‘Witnesses.’”

      The district court held a bench trial and found Maurstad guilty on all six
counts. At sentencing, the district court imposed a two-level enhancement for
obstruction of justice, finding that the Facebook message was an attempt to
intimidate witnesses. Maurstad was sentenced to 270 months in prison and 5 years
of supervised release. He now appeals.

                                           II.

      Maurstad first challenges the district court’s denial of his motion to suppress
the evidence from the two traffic stops. “We review the denial of a motion to
suppress de novo but the underlying factual determinations for clear error, giving
due weight to inferences drawn by law enforcement officials.” United States v.
Smith, 789 F.3d 923, 928 (8th Cir. 2015) (citation omitted).

      The Fourth Amendment protects against unreasonable searches and seizures.
U.S. Const. amend. IV. A traffic stop is a seizure, so it must be supported by
reasonable suspicion or probable cause. United States v. Hollins, 685 F.3d 703, 705–
06 (8th Cir. 2012). But “[a]ny traffic violation, however minor, provides probable
cause for a traffic stop.” Id. at 706 (citation omitted). And objectively reasonable
mistakes of law or fact justify a stop. Id.




        5
            Maurstad is a high-ranking member of the Native Mob, a well-established
gang.
                                          -4-
      Maurstad argues that the officers did not have reasonable suspicion to stop
him on either occasion, so all evidence obtained during the traffic stops should have
been excluded as fruit of the poisonous tree. We disagree.

      The August 2016 stop was initiated because an officer believed that the tint
on Maurstad’s windows violated state law. See Minn. Stat. § 169.71, subd. 4.
Maurstad points out that the tint was not illegal because it fell into an exception for
manufacturer-tinted windows. As a result, he argues, there was no reasonable
suspicion to pull him over. But the officer’s observation was right—the windows
were too dark under the statute. Although they were exempt and therefore lawful,
there was no way for the officer to know that before pulling Maurstad over, so his
mistake was objectively reasonable. See Hollins, 685 F.3d at 706. The district court
did not err in finding that the officer had reasonable suspicion to stop Maurstad in
August 2016.

       Maurstad caught an officer’s attention in January 2018 because his car didn’t
have license plates, but he was ultimately stopped for speeding. Maurstad challenges
both of these reasons for stopping him. First, he claims that because he had a
temporary registration, the officer’s reason for stopping him was invalid. But, as
above, the officer’s mistake was objectively reasonablehe could not see the
temporary registration when he started following Maurstad. See id. (upholding
traffic stop where officer mistakenly believed the car did not have valid registration).
Even if the officer’s mistake was not reasonable, the speeding violation alone
provided reasonable suspicion for the stop. Maurstad suggests that the radar gun
was inaccurate and could not support reasonable suspicion. But he fails to point to
any evidence of that in the record, and doesn’t offer any evidence that the roadside
speedometer was similarly inaccurate. Given that the officer had two independent
grounds for the stop, both of which created reasonable suspicion, the district court
properly denied the motion to suppress evidence from this stop as well.




                                          -5-
                                        III.

       Maurstad next argues that there was insufficient evidence to support five of
his six convictions.6 “We review the sufficiency of the evidence de novo, viewing
evidence in the light most favorable to the government, resolving conflicts in the
government's favor, and accepting all reasonable inferences that support the
verdict.” United States v. Casteel, 717 F.3d 635, 644 (8th Cir. 2013) (citation
omitted). We will reverse only if no reasonable jury could have found Maurstad
guilty beyond a reasonable doubt. Id.

                                         A.

      Maurstad challenges his convictions for possession with intent to distribute
meth, felon in possession of a firearm, and possession of a firearm in furtherance of
a drug trafficking crime. These convictions are all based on evidence from the
August 2016 traffic stop.

       To prove possession of meth with intent to distribute, the Government needed
to show that Maurstad (1) knowingly possessed meth and (2) intended to distribute
it. United States v. Thompson, 686 F.3d 575, 583 (8th Cir. 2012). Maurstad argues
that the evidence was insufficient to prove that he knew there were drugs in the car.
The district court relied on the fact that he had control over the car where the meth
was hidden. It also noted that the meth was wrapped in a similar t-shirt as the gun,
which Webster admitted belonged to Maurstad, and both were stored close together
in the engine compartment.




      6
        Maurstad claims to challenge all six of his convictions. But because he
makes no arguments challenging his conviction for conspiracy to possess with intent
to distribute meth, we do not address it. See United States v. Ruzicka, 988 F.3d 997,
1006 (8th Cir. 2021) (“We do not consider claims that a party fails meaningfully to
develop or argue on appeal.” (citation omitted)).
                                          -6-
       Maurstad raises two arguments on this point. First, he claims that his
cooperative demeanor during the stop demonstrates that he did not know about the
large quantity of meth in the car. He says that admitting to having marijuana in the
car demonstrated his honesty and cooperation—traits that someone trafficking a
large amount of drugs wouldn’t have. This argument is unpersuasive. Maurstad’s
cooperation with the officer has no bearing on whether he knew there was meth in
the car—it’s entirely possible that he was cooperative to avoid raising suspicion and
being charged with the more serious meth offense. And, even if it did indicate
honesty, there was other evidence sufficient to establish knowledge.

       Maurstad also argues that the testimony of his co-defendant, Webster,
undermines his conviction. Webster testified that she placed the meth in the engine
compartment without Maurstad’s knowledge. But the district court discredited
Webster’s testimony based on her close relationship with Maurstad and her
demeanor on cross-examination. Since “a credibility determination is virtually
unreviewable on appeal,” United States v. Holly, 983 F.3d 361, 363 (8th Cir. 2020)
(citation omitted), and Maurstad provides no evidence to establish that the district
court erred in its finding, this argument fails as well. There was sufficient evidence
for the court to find Maurstad guilty of possession of meth with intent to distribute.

       Next, Maurstad challenges his conviction for possessing a firearm as a felon.
This conviction requires proof that he (1) knew that he was previously convicted of
a felony; (2) knowingly possessed a gun; and (3) the gun had been in or affected
interstate commerce. United States v. Harris, 964 F.3d 718, 723 (8th Cir. 2020).
Maurstad argues that the Government failed to prove he knowingly possessed the
gun. In support, he points out that the Government’s witness could not say with
certainty that Maurstad’s DNA wasn’t transferred onto the gun from another source.
But the Government’s witness testified that when large amounts of DNA are found
on an object, like in this case, it is usually due to direct contact. The court relied on
this, Webster’s later statement that the gun was Maurstad’s, and the fact that the gun
was wrapped in a similar t-shirt as the drugs. This evidence is sufficient to support
Maurstad’s felon in possession of a firearm conviction.
                                          -7-
      Lastly, Maurstad argues that the evidence supporting his conviction for
possession of a firearm in furtherance of a drug trafficking crime was insufficient.
This conviction requires proof that (1) he committed a drug trafficking crime; and
(2) he knowingly possessed a gun in furtherance of that crime. United States v.
Saddler, 538 F.3d 879, 888 (8th Cir. 2008). Maurstad challenges the second
element, claiming that the Government failed to show any nexus between his
possession of the gun and the drug crime. It’s true that simply possessing a gun and
drugs simultaneously is not enough. United States v. Sanchez-Garcia, 461 F.3d 939,
946 (8th Cir. 2006). But the district court found that the transportation of the gun
and the drugs together, wrapped in similar t-shirts, along with law enforcement
testimony that guns further drug trafficking activities, established a nexus between
the possession of the gun and the drug crime. That is sufficient under our precedent.
See United States v. Ellis, 817 F.3d 570, 578–79 (8th Cir. 2016).

                                         B.

       Maurstad next challenges his conviction for possession with intent to
distribute meth, which arose out of the January 2018 traffic stop. Maurstad again
argues that the evidence was insufficient to prove that he knowingly possessed the
drugs found during this stop. The court found that the evidence supported an
inference of knowledge because the drugs were in the driver’s-side door of
Maurstad’s newly purchased car, which he was driving at the time of the traffic stop.
See United States v. Dooley, 580 F.3d 682, 686 (8th Cir. 2009) (“[D]efendant’s
control over the area where the weapon was found—which, in the usual case, gives
rise to a strong inference of knowledge.”). Because this is a reasonable inference,
the evidence was sufficient to show that he knowingly possessed the drugs.

                                         C.

      Finally, Maurstad challenges the sufficiency of the evidence supporting his
conviction for possessing ammunition as a felon, which stems from the February
2018 search of his storage unit. This conviction requires proof that (1) Maurstad
                                         -8-
knew he was a felon; (2) he knowingly possessed the ammunition; and (3) the
ammunition traveled in or affected interstate commerce. United States v. Obi, 25
F.4th 574, 577 (8th Cir. 2022); 18 U.S.C. § 922(g)(1). Maurstad claims that the
Government failed to prove beyond a reasonable doubt that he constructively
possessed the ammunition found in his storage locker. The district court found that
Maurstad exercised sole control over the unit because it was in his name, he typically
paid the rent, and he had the only key. The court held that this strongly supported
the inference that Maurstad knew about the unit’s contents, including the
ammunition. Because it was reasonable for the court to find that Maurstad
knowingly possessed the ammunition, we affirm this conviction.

                                         IV.

       Maurstad argues that the district court erred by applying an obstruction of
justice enhancement at sentencing. We review the court’s interpretation and
application of the Guidelines de novo, and its factual findings for clear error. United
States v. Sanders, 4 F.4th 672, 678 (8th Cir. 2021). And we give “great deference”
to a district court’s decision to apply an enhancement for obstruction of justice. Id.
(citation omitted).

       U.S.S.G. § 3C1.1 allows for a two-level enhancement when the defendant
“willfully obstructed or impeded, or attempted to obstruct or impede, the
administration of justice.” This includes “threatening, intimidating, or otherwise
unlawfully influencing” a witness. § 3C1.1 cmt. n.4. The district court found that
by sharing personal information about potential witnesses, Maurstad intended to
intimidate them. It noted that disseminating witness names and retaliating against
them are common practices of the Native Mob, and Maurstad’s messages sharing
the names, addresses, and birthdays of potential witnesses were consistent with that
practice. The court held that the Government proved intent to obstruct justice by a
preponderance of the evidence.

     Maurstad argues that he did not intend to intimidate the witnesses; he simply
wanted to notify his friends that these people were cooperating with law enforcement

                                         -9-
so they could protect their criminal enterprises. He points to his message, which just
said he wanted the witnesses to “get exposed.” And the Government’s witness
testified that the Native Mob shares the names of cooperators “to protect other
members from possibly working with them or knowing their business.”

      But the record supports the district court’s finding that Maurstad intended to
obstruct justice. As the district court noted, the Guidelines have a broad view of
obstructionit can vary in nature and seriousness, and does not require a direct
threat. See U.S.S.G. § 3C1.1 cmt. nn.3, 4(A). And we held in United States v.
Brisbin that a defendant’s attempt to publicize witness names supports an inference
that they intend to intimidate or threaten them. 659 F. App’x. 903, 906–07 (8th Cir.
2016). That inference is bolstered here by the fact that Maurstad publicized not just
names, but addresses of the potential witnesses, and by Maurstad’s statement that
“Feds try to protect their ‘Witnesses.’” Given these facts and our deference to the
district court’s determination, we affirm the application of the enhancement.

                                         V.

      We affirm the judgment of the district court.
                       ____________________________




                                        -10-